
	

114 HRES 486 IH: Congratulating the Minnesota Lynx women’s basketball team on winning the 2015 Women’s National Basketball Association Championship.
U.S. House of Representatives
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 486
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2015
			Mr. Ellison (for himself, Mr. Emmer of Minnesota, Mr. Kline, Ms. McCollum, Mr. Nolan, Mr. Paulsen, Mr. Peterson, and Mr. Walz) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Congratulating the Minnesota Lynx women’s basketball team on winning the 2015 Women’s National
			 Basketball Association Championship.
	
	
 Whereas, on October 14, 2015, the Minnesota Lynx won the 2015 Women’s National Basketball Association (WNBA);
 Whereas this is the third national championship for the Minnesota Lynx in 5 years; Whereas the Minnesota Lynx beat the Los Angeles Sparks with only one loss in the semifinals, swept the Phoenix Mercury in the Western Conference Finals and decisively beat the Indian Fever in the first fifth-game final since 2009;
 Whereas a franchise record 18,933 fans attended the championship game at the Target Center in Minneapolis to cheer on the Minnesota Lynx;
 Whereas the Minnesota Lynx benefit from stellar leadership from Head Coach Cheryl Reeve and Assistant Coaches Jim Petersen and Shelley Patterson, feature 5 world champion and gold medal athletes, Lindsay Whalen, Maya Moore, Seimone Augustus, Asjha Jones, and Finals MVP Sylvia Fowles as well as highly talented professionals including Rebekkah Brunson, Renee Montgomery, Anna Cruz, Shae Kelley, Tricia Liston, Devereaux Peters, and Kalana Greene; and
 Whereas the Minnesota Lynx are one of only four WNBA teams to win more than 2 championships, and all 3 under the coaching of Cheryl Reeve: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the achievements of the players, coaches, fans, and staff whose dedication has helped the Minnesota Lynx win the 2015 Women’s National Basketeball Association Championship; and
 (2)recognizes the Twin Cities area and Minnesota for the enthusiastic support of women’s professional basketball.
			
